  AO 450 (Rev. 11/11) Judgment in a Civil Action


                                        UNITED STATES DISTRICT COURT                                                FILED IN THE
                                                                                                                U.S. DISTRICT COURT
                                                                    for thH_                              EASTERN DISTRICT OF WASHINGTON
                                                       Eastern District of Washington
                   CHARLES JOSEPH REEVIS,
                                                                                                           Jun 30, 2021
                                                                                                                SEAN F. MCAVOY, CLERK
                               Plaintiff              )
                          v.
SPOKANE COUNTY SUPERIOR COURTS, US DEPARMENT OF
                                                      )
JUSTICE DIRECTOR FBI MISCONDUCT DIVISION, US DISTRICT )                        Civil Action No. 2:21-cv-00058-RMP
COURT EASTERN WASHINGTON, SPOKANE COUNTY DETENTION)
SERVICES, and STATE OF WASHINGTON DEPARTMENT OF SOCIAL)
AND HEALTH SERVICES BEHAVIORAL HEALTH
ADMINISTRATION EASTERN STATE HOSPITAL,
                              Defendant
                                               JUDGMENT IN A CIVIL ACTION
  The court has ordered that (check one):

  u the plaintiff (name)                                                                                        recover from the
  defendant (name)                                                                                                 the amount of
                                                                              dollars ($              ), which includes prejudgment
  interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

  u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                   recover costs from the plaintiff (name)
                                            .

  ✔ other: This action is DISMISSED without prejudice for lack of subject matter jurisdiction.
  u




  This action was (check one):
  u tried by a jury with Judge                                                                         presiding, and the jury has
  rendered a verdict.

  u tried by Judge                                                                          without a jury and the above decision
  was reached.

  ✔
  u decided by Judge                Rosanna Malouf Peterson




  Date: 6/30/2021                                                            CLERK OF COURT

                                                                              SEAN F. McAVOY

                                                                              s/ Lee Reams
                                                                                             %\ Deputy Clerk

                                                                              Lee Reams
